NUMBER 13-13-00533-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


 IN RE ROBERTO LUNA JR., HILDA GARCIA, AND REYNALDO LUNA


                       On Petition for Writ of Mandamus.


                                         ORDER

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       Relators, Roberto Luna Jr., Hilda Garcia, and Reynaldo Luna, filed a petition for

writ of mandamus in the above cause on October 3, 2013, requesting that we direct the

trial court to vacate its order of February 14, 2013, denying their plea to the jurisdiction

and transferring the case to county court. The Court requests that the real parties in

interest, Lucia Castro, as guardian of the person and estate of Esperanza Luna, an

incapacitated person, or any others whose interest would be directly affected by the

relief sought, including but not limited to Norma Gutierrez, Ronnie Martinez, Roland

Luna, Rebecca Longoria, Cassandra Vallejo, Kristine Elizondo, and Monica Luna, file a
response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.


                                                       PER CURIAM


Delivered and filed the
4th day of October, 2013.




                                                2